Illinois Official Reports

                                Appellate Court



     Adams County Property Owners & Tenant Farmers v. Illinois Commerce Comm’n,
                             2015 IL App (4th) 130907



Appellate Court      ADAMS COUNTY PROPERTY OWNERS AND TENANT
Caption              FARMERS, Petitioner, v. THE ILLINOIS COMMERCE
                     COMMISSION;      DONNA   ALLEN;  CENTRAL     STONE
                     COMPANY; ENBRIDGE PIPELINES (ILLINOIS), L.L.C.;
                     PRAIRIE POWER, INC.; THE CITY OF CHAMPAIGN;
                     FUTUREGEN INDUSTRIAL ALLIANCE, INC.; IBEW LOCAL 51;
                     BETH BAUER; NANCY N. MADIGAN; BARBARA
                     BERGSCHNEIDER; JOSEPH BERGSCHNEIDER; DAVID G.
                     BOCKHOLD; THERESA M. BOCKHOLD; MISO; WIND ON THE
                     WIRES; PRAIRIE POWER, INC.; GAN PROPERTIES, LLC;
                     SCHUYLER COUNTY PROPERTY OWNERS; NIEMANN
                     FOODS, INC.; MICHAEL T. CODY; AMEREN TRANSMISSION
                     COMPANY OF ILLINOIS; ANNE MAE COPELAND; PAMELA J.
                     COPELAND; RICHARD T. COPELAND, JR.; THE VILLAGE OF
                     SAVOY; AMEREN SERVICES COMPANY; ERBON DOAK;
                     MIDWEST      INDEPENDENT   TRANSMISSION     SYSTEM
                     OPERATOR, INC.; BARKI/ADAMS COUNTY PROPERTY
                     OWNERS; THE VILLAGE OF SIDNEY; LYNDA McLAUGHLIN;
                     THE NATURE CONSERVANCY; KOHL WHOLESALE;
                     ILLINOIS AGRICULTURAL ASSOCIATION; THE VILLAGE OF
                     MT. ZION; IBEW LOCAL 702; MICHAEL HUTCHINSON;
                     PAMELA P. IRWIN; ENBRIDGE ENERGY COMPANY, INC.;
                     MORGAN COUNTY PROPERTY OWNERS; CLEAN LINE
                     ENERGY PARTNERS, LLC; WESTERN MORGAN COUNTY
                     PROPERTY OWNERS; DYNEGY, INC.; MICHAEL E.
                     LOCKWOOD; ILLINOIS LABORERS AND CONTRACTORS
                     TRAINING TRUST FUND; THOMAS McLAUGHLIN; WIESE
                     FARMS; EDNA KEPLINGER TRUST; PEGGY MILLS; RURAL
                     CLARK AND EDGAR COUNTY CONCERNED CITIZENS; THE
                     VILLAGE       OF   PAWNEE;     MATT     HOLTMEYER
                     CONSTRUCTION, INC.; SHELBY COUNTY LANDOWNERS
                     GROUP; GREGORY A. PEARCE; THERESA PEARCE; JAMES
                     PHILLIPS; TORI PHILLIPS; BARBARA RAGHEB; MAGDI
                     RAGHEB; BRIAN RALSTON; SHERRY L. RALSTON; JUSTIN
                     RAMEY; ANN RAYNOLDS; MOULTRIE COUNTY PROPERTY
OWNERS; JANEY RONEY; DEBORAH D. ROONEY; DONNA
RUHOLL; STEVE RUHOLL; RCECCC; CLARK COUNTY
PRESERVATION COMMITTEE; JDL BROADCASTING, INC.;
LAURA TE GROTENHUIS; PIATT, DOUGLAS, MOULTRIE,
AND CHRISTIAN COUNTY PROPERTY OWNERS; and MARK
LASH, Respondents.–EDGAR COUNTY CITIZENS, Petitioner, v.
THE ILLINOIS COMMERCE COMMISSION; DONNA ALLEN;
CENTRAL STONE COMPANY; ENBRIDGE PIPELINES
(ILLINOIS), L.L.C.; PRAIRIE POWER, INC.; THE CITY OF
CHAMPAIGN; FUTUREGEN INDUSTRIAL ALLIANCE, INC.;
IBEW LOCAL 51; BETH BAUER; NANCY N. MADIGAN;
BARBARA BERGSCHNEIDER; JOSEPH BERGSCHNEIDER;
DAVID G. BOCKHOLD; THERESA M. BOCKHOLD; MISO;
WIND ON THE WIRES; PRAIRIE POWER, INC; GAN
PROPERTIES, LLC; SCHUYLER COUNTY PROPERTY
OWNERS; NIEMANN FOODS, INC.; MICHAEL T. CODY;
AMEREN TRANSMISSION COMPANY OF ILLINOIS; ANNE
MAE COPELAND; PAMELA J. COPELAND; RICHARD T.
COPELAND, JR.; THE VILLAGE OF SAVOY; AMEREN
SERVICES      COMPANY;     ERBON    DOAK;   MIDWEST
INDEPENDENT TRANSMISSION SYSTEM OPERATOR, INC.;
BARKI/ADAMS COUNTY PROPERTY OWNERS; THE
VILLAGE OF SIDNEY; LYNDA McLAUGHLIN; THE NATURE
CONSERVANCY;         KOHL     WHOLESALE;     ILLINOIS
AGRICULTURAL ASSOCIATION; THE VILLAGE OF MT.
ZION; IBEW LOCAL 702; MICHAEL HUTCHINSON; PAMELA
P. IRWIN; ENBRIDGE ENERGY COMPANY, INC.; MORGAN
COUNTY PROPERTY OWNERS; CLEAN LINE ENERGY
PARTNERS, LLC; WESTERN MORGAN COUNTY PROPERTY
OWNERS; DYNEGY, INC.; MICHAEL E. LOCKWOOD;
ILLINOIS LABORERS AND CONTRACTORS TRAINING
TRUST FUND; THOMAS McLAUGHLIN; WIESE FARMS; EDNA
KEPLINGER TRUST; PEGGY MILLS; RURAL CLARK AND
EDGAR COUNTY CONCERNED CITIZENS; THE VILLAGE OF
PAWNEE; MATT HOLTMEYER CONSTRUCTION, INC.;
SHELBY COUNTY LANDOWNERS GROUP; GREGORY A.
PEARCE; THERESA PEARCE; JAMES PHILLIPS; TORI
PHILLIPS; BARBARA RAGHEB; MAGDI RAGHEB; BRIAN
RALSTON; SHERRY L. RALSTON; JUSTIN RAMEY; ANN
RAYNOLDS; MOULTRIE COUNTY PROPERTY OWNERS;
JANEY RONEY; DEBORAH D. ROONEY; DONNA RUHOLL;
STEVE RUHOLL; RCECCC; CLARK COUNTY PRESERVATION
COMMITTEE; JDL BROADCASTING, INC.; LAURA TE
GROTENHUIS; PIATT, DOUGLAS, MOULTRIE, AND
CHRISTIAN COUNTY PROPERTY OWNERS; and MARK LASH,
Respondents.–MORGAN, SANGAMON, and SCOTT COUNTIES

                -2-
LAND PRESERVATION GROUP, Petitioner, v. THE ILLINOIS
COMMERCE COMMISSION; DONNA ALLEN; CENTRAL
STONE COMPANY; ENBRIDGE PIPELINES (ILLINOIS), L.L.C.;
PRAIRIE POWER, INC.; THE CITY OF CHAMPAIGN;
FUTUREGEN INDUSTRIAL ALLIANCE, INC.; IBEW LOCAL 51;
BETH BAUER; NANCY N. MADIGAN; BARBARA
BERGSCHNEIDER; JOSEPH BERGSCHNEIDER; DAVID G.
BOCKHOLD; THERESA M. BOCKHOLD; MISO; WIND ON THE
WIRES; GAN PROPERTIES, LLC; SCHUYLER COUNTY
PROPERTY OWNERS; NIEMANN FOODS, INC.; MICHAEL T.
CODY; AMEREN TRANSMISSION COMPANY OF ILLINOIS;
ANNE MAE COPELAND; PAMELA J. COPELAND; RICHARD T.
COPELAND, JR.; THE VILLAGE OF SAVOY; AMEREN
SERVICES     COMPANY;    ERBON        DOAK;    MIDWEST
INDEPENDENT TRANSMISSION SYSTEM OPERATOR, INC.;
BARKI/ADAMS COUNTY PROPERTY OWNERS; THE
VILLAGE OF SIDNEY; LYNDA McLAUGHLIN; THE NATURE
CONSERVANCY;      KOHL        WHOLESALE;        ILLINOIS
AGRICULTURAL ASSOCIATION; THE VILLAGE OF MT.
ZION; IBEW LOCAL 702; MICHAEL HUTCHINSON; PAMELA
P. IRWIN; ENBRIDGE ENERGY COMPANY, INC.; MORGAN
COUNTY PROPERTY OWNERS; CLEAN LINE ENERGY
PARTNERS, LLC; WESTERN MORGAN COUNTY PROPERTY
OWNERS; DYNEGY, INC.; MICHAEL E. LOCKWOOD;
ILLINOIS LABORERS AND CONTRACTORS TRAINING
TRUST FUND; THOMAS McLAUGHLIN; WIESE FARMS; EDNA
KEPLINGER TRUST; PEGGY MILLS; RURAL CLARK AND
EDGAR COUNTY CONCERNED CITIZENS; THE VILLAGE OF
PAWNEE; MATT HOLTMEYER CONSTRUCTION, INC.;
SHELBY COUNTY LANDOWNERS GROUP; GREGORY A.
PEARCE; THERESA PEARCE; JAMES PHILLIPS; TORI
PHILLIPS; BARBARA RAGHEB; MAGDI RAGHEB; BRIAN
RALSTON; SHERRY L. RALSTON; JUSTIN RAMEY; ANN
RAYNOLDS; MOULTRIE COUNTY PROPERTY OWNERS;
JANEY RONEY; DEBORAH D. ROONEY; DONNA RUHOLL;
STEVE RUHOLL; RCECCC; CLARK COUNTY PRESERVATION
COMMITTEE; JDL BROADCASTING, INC.; LAURA TE
GROTENHUIS; PIATT, DOUGLAS, MOULTRIE, AND
CHRISTIAN COUNTY PROPERTY OWNERS; MARK LASH;
DEAN L. McWARD; DONALD C. McWARD; SHIRLEY
McWARD; EDWARD CORLEY TRUST; and ERIC SPRAGUE, and
LAURA      SPRAGUE,    Respondents.–MACON       COUNTY
PROPERTY OWNERS, Petitioner, v. THE ILLINOIS COMMERCE
COMMISSION;    DONNA     ALLEN;       CENTRAL     STONE
COMPANY; ENBRIDGE PIPELINES (ILLINOIS), L.L.C.;
PRAIRIE POWER, INC.; THE CITY OF CHAMPAIGN;

                -3-
                 FUTUREGEN INDUSTRIAL ALLIANCE, INC.; IBEW LOCAL 51;
                 BETH BAUER; NANCY N. MADIGAN; BARBARA
                 BERGSCHNEIDER; JOSEPH BERGSCHNEIDER; DAVID G.
                 BOCKHOLD; THERESA M. BOCKHOLD; MISO; WIND ON THE
                 WIRES; GAN PROPERTIES, LLC; SCHUYLER COUNTY
                 PROPERTY OWNERS; NIEMANN FOODS, INC.; MICHAEL T.
                 CODY; AMEREN TRANSMISSION COMPANY OF ILLINOIS;
                 ANNE MAE COPELAND; PAMELA J. COPELAND; RICHARD T.
                 COPELAND, JR.; THE VILLAGE OF SAVOY; AMEREN
                 SERVICES    COMPANY;     ERBON   DOAK;    MIDWEST
                 INDEPENDENT TRANSMISSION SYSTEM OPERATOR, INC.;
                 BARKI/ADAMS COUNTY PROPERTY OWNERS; THE
                 VILLAGE OF SIDNEY; LYNDA McLAUGHLIN; THE NATURE
                 CONSERVANCY;      KOHL      WHOLESALE;     ILLINOIS
                 AGRICULTURAL ASSOCIATION; THE VILLAGE OF MT.
                 ZION; IBEW LOCAL 702; MICHAEL HUTCHINSON; PAMELA
                 P. IRWIN; ENBRIDGE ENERGY COMPANY, INC.; MORGAN
                 COUNTY PROPERTY OWNERS; CLEAN LINE ENERGY
                 PARTNERS, LLC; WESTERN MORGAN COUNTY PROPERTY
                 OWNERS; DYNEGY, INC.; MICHAEL E. LOCKWOOD;
                 ILLINOIS LABORERS AND CONTRACTORS TRAINING
                 TRUST FUND; THOMAS McLAUGHLIN; WIESE FARMS; EDNA
                 KEPLINGER TRUST; PEGGY MILLS; RURAL CLARK AND
                 EDGAR COUNTY CONCERNED CITIZENS; THE VILLAGE OF
                 PAWNEE; MATT HOLTMEYER CONSTRUCTION, INC.;
                 SHELBY COUNTY LANDOWNERS GROUP; GREGORY A.
                 PEARCE; THERESA PEARCE; JAMES PHILLIPS; TORI
                 PHILLIPS; BARBARA RAGHEB; MAGDI RAGHEB; BRIAN
                 RALSTON; SHERRY L. RALSTON; JUSTIN RAMEY; ANN
                 RAYNOLDS; MOULTRIE COUNTY PROPERTY OWNERS;
                 JANEY RONEY; DEBORAH D. ROONEY; DONNA RUHOLL;
                 STEVE RUHOLL; RCECCC; CLARK COUNTY PRESERVATION
                 COMMITTEE; JDL BROADCASTING, INC.; LAURA TE
                 GROTENHUIS; PIATT, DOUGLAS, MOULTRIE, AND
                 CHRISTIAN COUNTY PROPERTY OWNERS; MARK LASH;
                 DEAN L. McWARD; DONALD C. McWARD; SHIRLEY
                 McWARD; EDWARD CORLEY TRUST; and ERIC SPRAGUE, and
                 LAURA SPRAGUE, Respondents.



District & No.   Fourth District
                 Docket Nos. 4-13-0907, 4-13-0917, 4-14-0218, 4-14-0249 cons.




                                   -4-
Filed              July 20, 2015
Rehearing denied   August 21, 2015


Decision Under     Petition for review of order of Illinois Commerce Commission, No.
Review             12-0598.



Judgment           Affirmed.


Counsel on         Brian R. Kalb (argued), of Byron Carlson Petri & Kalb, LLC, of
Appeal             Edwardsville, for petitioner Adams County Property Owners and
                   Tenant Farmers.

                   S. Craig Smith and Drew P. Griffin (argued), both of Asher & Smith,
                   of Paris, for petitioner Edgar County Citizens.

                   Edward D. McNamara, Jr. (argued), of McNamara & Evans, of
                   Springfield, for petitioner Morgan, Sangamon, and Scott Counties
                   Land Preservation Group.

                   Timothy J. Rigby (argued), of Hart, Southworth & Witsman, of
                   Springfield, for petitioner Macon County Property Owners.

                   Kelly Turner, of Office of General Counsel, and James E. Weging,
                   John P. Kelliher, and Matthew L. Harvey (argued), Special Assistant
                   Attorneys General, both of Chicago, and James V. Olivero, of Office
                   of General Counsel, of Springfield, for respondent Illinois Commerce
                   Commission.

                   Hanna M. Conger, Albert D. Sturtevant (argued), Christopher W.
                   Flynn, Rebecca L. Segal, and Anne M. Zehr, all of Whitt Sturtevant
                   LLP, of Chicago, Shannon K. Rust, Mark A. Whitt, and Andrew J.
                   Campbell, all of Whitt Sturtevant LLP, of Columbus, Ohio, and
                   Edward C. Fitzhenry, Managing Associate General Counsel, of St.
                   Louis, Missouri, for respondent Ameren Transmission Company of
                   Illinois.

                   Adam T. Margolin, Christopher N. Skey, and Christopher J.
                   Townsend, all of Quarles & Brady LLP, of Chicago, for respondent
                   Nature Conservancy.


                                      -5-
                              William F. Moran III (argued), of Stratton, Giganti, Stone, Moran &
                              Radkey, of Springfield, for respondent Rural Clark and Edgar County
                              Concerned Citizens.

                              Edward R. Gower, of Hinshaw & Culbertson, LLP, of Springfield, for
                              respondent Peggy Mills.



     Panel                    JUSTICE HARRIS delivered the judgment of the court, with opinion.
                              Justices Turner and Holder White concurred in the judgment and
                              opinion.


                                               OPINION

¶1         These four consolidated appeals involve requests for direct administrative review of an
       order of the Illinois Commerce Commission (Commission), which authorized Ameren
       Transmission Company of Illinois (ATXI) to construct a high voltage transmission line and
       related facilities across several Illinois counties and designated routes and locations for the
       new construction. Petitioners–Adams County Property Owners (ACPO); Edgar County
       Citizens Are Entitled to Due Process (ECCDP); Morgan, Sangamon, and Scott Counties Land
       Preservation Group (MSSCLPG); and Macon County Property Owners (MCPO)–are four
       groups of individuals and entities that own property affected by the Commission’s order.
       ACPO, MSSCLPG, and MCPO intervened in the underlying proceedings and, on appeal,
       challenge specific portions of the route chosen for the transmission line (challenged by ACPO
       and MSSCLPG) and the location selected for a specific substation (challenged by MCPO).
       ACPO additionally challenges the expedited procedure under which ATXI’s petition was
       considered. Further, ECCDP appeals, arguing its members were not properly notified that their
       properties would be affected by the underlying proceedings and, thus, their due process rights
       were violated. We affirm.

¶2                                           I. BACKGROUND
¶3         The Public Utilities Act (Utilities Act) (220 ILCS 5/8-406 (West 2010)) requires that a
       public utility obtain a certificate of public convenience and necessity from the Commission
       before transacting business or beginning new construction within Illinois. Section 8-406 of the
       Utilities Act sets forth requirements for obtaining a certificate. 220 ILCS 5/8-406 (West 2010).
       Effective July 28, 2010, the legislature enacted section 8-406.1 of the Utilities Act (220 ILCS
       5/8-406.1 (West 2010)), permitting a public utility to apply for a certificate using an expedited
       procedure when seeking to construct a new high voltage electric service line and related
       facilities. Under the expedited procedure, the Commission is required to issue a decision
       granting or denying a request for a certificate “no later than 150 days after the application is
       filed”; however, within 30 days after filing, the Commission may extend the deadline by an
       additional 75 days if it “finds that good cause exists to extend the 150-day period.” 220 ILCS


                                                   -6-
     5/8-406.1(g) (West 2010). Further, a certificate must be issued where the Commission finds
     the proposed project will promote the public convenience and necessity and the following
     criteria are satisfied:
                   “(1) That the Project is necessary to provide adequate, reliable, and efficient service
              to the public utility’s customers and is the least-cost means of satisfying the service
              needs of the public utility’s customers or that the Project will promote the development
              of an effectively competitive electricity market that operates efficiently, is equitable to
              all customers, and is the least cost means of satisfying those objectives.
                   (2) That the public utility is capable of efficiently managing and supervising the
              construction process and has taken sufficient action to ensure adequate and efficient
              construction and supervision of the construction.
                   (3) That the public utility is capable of financing the proposed construction without
              significant adverse financial consequences for the utility or its customers.” 220 ILCS
              5/8-406.1(f) (West 2010).
¶4       On November 7, 2012, ATXI elected to file a petition utilizing the expedited procedure in
     section 8-406.1. It asked the Commission to issue a certificate of public convenience and
     necessity that would authorize it “to construct, operate and maintain a new 345 kV electric
     transmission line *** and related facilities, including certain new or expanded substations,
     within *** Illinois.” ATXI’s plan for construction was designated the Illinois Rivers Project
     (Project) and portions of the Project were to be located within several Illinois counties,
     spanning 375 miles across the state, from its Missouri to Indiana borders.
¶5       Due to the magnitude of the Project, the underlying proceedings were complex and
     involved multiple parties. The record indicates the Commission sent notices of the proceeding
     to approximately 8,436 potentially affected landowners. Numerous entities and individuals
     sought, and were granted, leave to intervene. Commission staff members also participated in
     the underlying proceedings, presenting arguments and recommendations to the Commission.
     Several status hearings were held before the Commission’s administrative law judges (ALJs)
     and evidentiary hearings were conducted from March 13 to 17, 2013. Pursuant to statutory
     requirements, ATXI submitted both a primary and alternative route for its Project, while
     intervening parties also submitted various routes for consideration.
¶6       On August 20, 2013, the Commission issued a 135-page order. To facilitate a resolution of
     the matter, it evaluated the Project in segments and set forth the parties’ arguments, the
     recommendations of Commission staff, and its own conclusions with respect to each segment.
     In reaching its decision, the Commission noted that, although virtually all of the involved
     parties agreed that some form of the Project was necessary, the issue of where to construct the
     transmission lines and related facilities was heavily contested. Ultimately, the Commission
     found the requirements of section 8-406.1 had been met; approved specific routes for the
     proposed transmission line, as well as locations for new and expanded substations; and issued a
     certificate of public convenience and necessity to ATXI with respect to those approved routes
     and locations. However, the Commission did not grant all of the approvals sought by ATXI
     and specifically declined to approve routes for the transmission line in two segments and
     several of the proposed locations for new and expanded substations.
¶7       Various parties sought rehearing in the matter, some of which were granted by the
     Commission. Following further evidentiary hearings, the Commission issued a first order on
     rehearing on February 5, 2014, and a second order on rehearing on February 20, 2014. Due to

                                                   -7-
       the complexity of the underlying proceedings, we provide a more detailed recitation of the
       facts and the issues presented as they relate to the specific parties on appeal.

¶8                                   A. ACPO–Appeal No. 4-13-0907
¶9          ACPO is a group of landowners affected by the segment of the Project known as the
       Quincy-Meredosia segment. ACPO intervened in the underlying proceedings and submitted
       three alternative routes for the proposed transmission line. Before the Commission, ACPO
       advocated for a route referred to as its “Alternative Route 1,” which largely paralleled an
       existing 138 kV transmission line that ran through the area. Conversely, ATXI recommended
       approval of a “Hybrid Route” (also referred to by ATXI as the “Rebuttal Recommended
       Route”) that had been developed by Commission staff by combining elements of the primary
       and alternative routes ATXI originally submitted to the Commission.
¶ 10        The record reflects ACPO’s Alternative Route 1 was the shortest and least costly route to
       construct. It was 43.6 miles in length compared to the Hybrid Route, which was 46.3 miles
       long. Additionally, Alternative Route 1 cost $9.1 million less to construct than the Hybrid
       Route. Commission staff expressed a preference for Alternative Route 1 over the Hybrid
       Route; however, the Commission ultimately selected the Hybrid Route, finding it presented
       the “least cost” as compared with Alternative Route 1. It stated as follows:
               “The Commission is persuaded that the Hybrid Route is the best option for this project
               because it is cost-effective and should eliminate concerns raised by almost all of the
               intervenors who have submitted testimony regarding this portion of the project. The
               Commission is also troubled by the evidence that ACPO Alternative Route 1 would
               require extensive tree removal, as well as the possible displacement of six residences. It
               appears to the Commission that any cost savings envisioned by the shorter length of
               ACPO Alternative Route 1 would be eclipsed by the potential displacement of homes.”
¶ 11        On September 19, 2013, ACPO filed an application for rehearing, which the Commission
       denied. ACPO’s appeal followed. Not all of ACPO’s members join in its appeal. Although
       ACPO filed a first amended petition for leave to intervene and listed 29 individuals and entities
       as its members, only 5 of those 29 members now seek review of the Commission’s decision.

¶ 12                                 B. ECCDP–Appeal No. 4-13-0917
¶ 13       ECCDP is a group of 21 landowners affected by the Kansas-Indiana State Line segment of
       the Project. With respect to that segment, several individuals or groups with affected property
       interests were allowed to intervene and five routes were proposed by the parties for
       consideration by the Commission. Ultimately, in its August 20, 2013, decision, the
       Commission approved a route proposed by one of the intervening parties, Stop the Power
       Lines Coalition (Stop Coalition).
¶ 14       ECCDP did not become involved in the underlying proceedings until after the Commission
       issued its initial decision in the matter. Specifically, on September 18, 2013, ECCDP filed a
       petition for leave to intervene, asserting its members owned real estate that was directly on, or
       immediately adjacent to, the alternate route proposed by ATXI. They asserted they would be
       affected by the transmission line but did not receive notice of the underlying proceedings until
       they received letters from ATXI, which were dated September 6, 2013, and advised them of
       the Commission’s August 20, 2013, decision.


                                                   -8-
¶ 15       On September 19, 2013, ECCDP filed a “DUE PROCESS MOTION TO STRIKE
       PROCEEDINGS AS TO THE EDGAR COUNTY SEGMENT AND APPLICATION FOR
       REAHEARING.” It asserted its members were directly affected by the Commission’s August
       20, 2013, decision, but they did not receive proper notice of the underlying proceedings.
       ECCDP alleged the lack of notice denied its members due process and requested that
       proceedings pertaining to the segment of the Project affecting them be stricken so that they
       could be afforded the same rights as other property owners who did receive notice. ECCDP
       attached the affidavit of one of its members to its motion, wherein the member averred he did
       not receive notice of either the proposed transmission line Project or the underlying
       proceedings until receiving ATXI’s September 6, 2013, letter. On October 1, 2013, ECCDP
       filed a motion to supplement its motion to strike and application for rehearing with the
       affidavits of all but three of its remaining members. In each affidavit, a member of ECCDP
       averred he or she received no notice of the Project or the underlying proceedings until
       receiving ATXI’s September 6, 2013, letter.
¶ 16       On October 2, 2013, the Commission’s ALJs denied ECCDP’s petition for leave to
       intervene. They also recommend the Commission deny ECCDP’s September 19, 2013, filing.
       In a memorandum to the Commission, the ALJs stated as follows:
                   “Whether each of the 21 property owners making up [ECCDP] own land directly
               over which the transmission line will run is not clear from the two [ECCDP] filings.
               Generally, those owning land adjacent to or near a proposed transmission line route
               would not normally receive notice of such a docket from the Commission. In the instant
               proceeding, however, several of the [ECCDP] members *** appear on the service list
               for a January 31, 2013[,] notice informing landowners of this docket and their
               opportunity to participate. For some unknown reason, these landowners chose not to
               participate. While they are free to intervene now, they must accept the record as it
               exists at the time of their intervention (which they acknowledge in paragraph 4 of their
               September 18, 2013[,] petition to intervene and paragraph 5 of their September 19,
               2013[,] filing). At this time, the transmission line route segment from the Kansas
               substation to the Indiana state line through Edgar County is resolved and in light of the
               reasons given, [ECCDP] can not reasonably expect the Commission to vacate that part
               of this proceeding affecting Edgar County and grant rehearing.”
       On October 3, 2013, the Commission denied ECCDP’s motion to strike and application for
       rehearing.
¶ 17       On October 22, 2013, ECCDP filed a notice of appeal, challenging the Commission’s
       August 20, 2013, order and its denial of ECCDP’s request for rehearing. On October 23, 2013,
       the ALJs granted ECCDP’s petition to intervene for the limited purpose of accommodating
       appellate review.

¶ 18                              C. MSSCLPG–Appeal No. 4-14-0218
¶ 19       MSSCLPG is a group of over 60 individuals and entities affected by the segment of the
       Project referred to as the Meredosia-Pawnee segment. Several parties intervened with respect
       to this segment and various routes were proposed for consideration. ATXI and three
       intervening parties recommended approval of ATXI’s alternate route, which was also referred
       to in the underlying proceedings as the “Rebuttal Recommended Route” and referred to by the
       Commission as the “Stipulated Route.” One of those three intervening parties, Morgan and

                                                   -9-
       Sangamon County Landowners and Tenant Farmers (MSCLTF), submitted a route referred to
       as the “MSCLTF Route,” which paralleled an existing transmission line. However, MSCLTF
       ultimately withdrew its support for its proposed route in favor of ATXI’s Stipulated Route. In
       the underlying proceedings, MSSCLPG and one other intervening party advocated for the
       MSCLTF Route. Commission staff also supported the MSCLTF Route.
¶ 20       The Commission chose ATXI’s Stipulated Route as the least-cost route for the
       Meredosia-Pawnee segment. In so holding, it found “that little evidence in support of the
       MSCLTF Route ha[d] been presented by any of the parties” and it was “difficult from the
       evidence presented to fairly judge whether the MSCLTF Route would be superior to Stipulated
       Route.”
¶ 21       On September 18, 2013, MSSCLPG filed an application for rehearing, which the
       Commission granted on October 2, 2013. In December 2013, further evidentiary hearings were
       held in the matter. On February 20, 2014, the Commission issued a second order on rehearing
       and addressed the Meredosia-Pawnee segment of the Project. The record shows ATXI asked
       the Commission to reapprove its Stipulated Route, while MSSCLPG again sought approval of
       the MSCLTF Route. Once more, the Commission chose the Stipulated Route.
¶ 22       MSSCLPG’s appeal followed.

¶ 23                                 D. MCPO–Appeal No. 4-14-0249
¶ 24        MCPO is a group of 27 individuals and entities affected by the Pana-Kansas segment of the
       Project. In connection with that segment, ATXI proposed placing a substation near the Village
       of Mt. Zion. In its August 20, 2013, decision, the Commission agreed that a new substation in
       the Mt. Zion area was necessary; however, it declined to approve a particular location for the
       substation at that time, noting the particular routes for all connecting transmission lines had not
       yet been determined. ATXI sought and was granted rehearing with respect to this issue, and
       hearings were conducted before the Commission’s ALJs.
¶ 25        On rehearing, Commission staff proposed three locations for the substation at issue. The
       first two locations–referred to as “Option #1” and “Option #2”–were a few miles south of Mt.
       Zion and in close proximity to one another. A third location–referred to as “Option #3”–was
       approximately 17 miles southwest of Mt. Zion and near Moweaqua, Illinois. Both ATXI and
       an intervening party not at issue on appeal (Moultrie County Property Owners) agreed that
       Option #1 and Option #2 were acceptable. Further, ATXI entered into a stipulation with the
       Village of Mt. Zion (also an intervening party in the case) to recommend Option #2.
       Commission staff expressed a preference for Option #3 and at least one intervening party
       recommended that route. The record indicates two intervening parties preferred Option #1.
       Ultimately, the Commission’s ALJs entered a proposed second order on rehearing in which
       they concluded Option #2 was the most appropriate location for the Mt. Zion substation.
¶ 26        On January 29, 2014, MCPO filed a brief addressing its objections to the ALJs’ proposed
       second order. It objected to the selection of Option #2 and argued Option #1 was the preferable
       choice. On February 20, 2014, the Commission issued its second order on rehearing. It noted
       the parties’ positions, including MCPO’s objections to the proposed second order, and selected
       Option #2 as the site for the Mt. Zion substation. On March 24, 2014, MCPO filed an amended
       application for rehearing, arguing Option #1 was not given sufficient consideration in the
       Commission’s decision and was preferable to Option #2. The Commission denied MCPO’s


                                                   - 10 -
       application for rehearing and MCPO appeals.

¶ 27                                           II. ANALYSIS
¶ 28                                       A. Standard of Review
¶ 29        “[T]he Commission is entitled to great deference because it is an administrative body
       possessing expertise in the field of public utilities.” Archer-Daniels-Midland Co. v. Illinois
       Commerce Comm’n, 184 Ill. 2d 391, 397, 704 N.E.2d 387, 390 (1998). “We will not reevaluate
       the credibility or weight of the evidence, nor substitute our judgment for that of the
       Commission.” People ex rel. Madigan v. Illinois Commerce Comm’n, 2011 IL App (1st)
100654, ¶ 9, 958 N.E.2d 405.
¶ 30        Pursuant to the Utilities Act, the Commission’s findings and conclusions on questions of
       fact should be held prima facie true, the Commission’s orders must be held prima facie
       reasonable, and an appealing party has the burden of proof upon all issues raised by the appeal.
       220 ILCS 5/10-201(d) (West 2010). “Review of a Commission order is limited to the
       following questions: (1) whether the Commission acted within the scope of its authority, (2)
       whether the Commission made adequate findings in support of its decision, (3) whether the
       Commission’s decision was supported by substantial evidence in the record, and (4) whether
       constitutional rights have been violated.” Central Illinois Public Service Co. v. Illinois
       Commerce Comm’n, 268 Ill. App. 3d 471, 476, 644 N.E.2d 817, 821 (1994). “Substantial
       evidence consists of evidence a reasoning mind would accept as sufficient to support the
       challenged finding; it is more than a scintilla of evidence but requires something less than a
       preponderance of the evidence.” Ameren Illinois Co. v. Illinois Commerce Comm’n, 2013 IL
       App (4th) 121008, ¶ 18, 2 N.E.3d 1087.
¶ 31        On review, the Commission’s factual findings “will not be overturned unless they are
       against the manifest weight of the evidence.” Ameren, 2013 IL App (4th) 121008, ¶ 19, 2
N.E.3d 1087. “[A]n appellant must do more than merely show that the evidence presented
       would support a conclusion different from the one reached by the [Commission]; rather, the
       appellant must affirmatively demonstrate that the conclusion opposite to that reached by the
       [Commission] is clearly evident.” Northern Moraine Wastewater Reclamation District v.
       Illinois Commerce Comm’n, 392 Ill. App. 3d 542, 556, 912 N.E.2d 204, 219 (2009). “If the
       record contains evidence supporting the agency’s decision, it should be affirmed.” Caterpillar,
       Inc. v. Illinois Commerce Comm’n, 348 Ill. App. 3d 823, 828, 808 N.E.2d 32, 36 (2004).
¶ 32        “When the Commission’s decision presents a question of mixed law and fact, we review
       the Commission’s order under the clearly erroneous standard.” Ameren, 2013 IL App (4th)
121008, ¶ 19, 2 N.E.3d 1087.
                “ ‘The clearly erroneous standard of review lies between the manifest weight of the
                evidence standard and the de novo standard, and as such, it grants some deference to the
                agency’s decision.’ [Citation.] In that circumstance, the reviewing court must be left
                with a ‘definite and firm conviction’ that the Commission committed a mistake.”
                Ameren, 2013 IL App (4th) 121008, ¶ 19, 2 N.E.3d 1087 (quoting People ex rel.
                Madigan v. Illinois Commerce Comm’n, 2011 IL App (1st) 101776, ¶ 9, 964 N.E.2d
510).
¶ 33        Finally, “the Commission’s interpretation of a question of law is not binding on a court of
       review” (Archer-Daniels-Midland, 184 Ill. 2d at 397, 704 N.E.2d at 390) and such questions


                                                  - 11 -
       are subject to a de novo standard (People ex rel. Madigan v. Illinois Commerce Comm’n, 2014
IL 116642, ¶ 8, 21 N.E.3d 418). However, this court has held that “[t]he Commission’s
       interpretation of a statute it is charged with administering and enforcing is entitled to
       substantial weight and deference.” Ameren Illinois Co. v. Illinois Commerce Comm’n, 2012 IL
       App (4th) 100962, ¶ 61, 967 N.E.2d 298 (citing People ex rel. Birkett v. City of Chicago, 202
Ill. 2d 36, 46, 779 N.E.2d 875, 881 (2002)). Further, “[a] court may overturn the Commission’s
       interpretation of its own rules if its construction is clearly erroneous, arbitrary, or
       unreasonable.” Ameren, 2012 IL App (4th) 100962, ¶ 61, 967 N.E.2d 298.

¶ 34                              B. ACPO–Appeal No. 4-13-0907
¶ 35      On appeal, ACPO’s overriding complaint is that the Commission erred by selecting the
       Hybrid Route over its proposed Alternative Route 1 in connection with the Quincy-Meredosia
       segment of the Project. It contends the Commission’s factual findings were against the
       manifest weight of the evidence and makes various challenges regarding the expedited
       procedure under which ATXI brought its petition.

¶ 36                              1. Section 8-406.1’s Expedited Procedure
¶ 37       We first address ACPO’s claims related to the Utilities Act’s expedited procedure. It
       asserts the Commission acknowledged that it lacked sufficient time to fully analyze ATXI’s
       petition for a certificate of public convenience and necessity and that, due to the expedited
       process, the record was incomplete. ACPO contends the Commission should have required
       further investigation into the matter rather than move forward with the petition and issue ATXI
       a certificate. It further argues “the lack of time, length of the proposed transmission line, and
       the number of intervenors *** resulted in a violation of property owners’ due process.”
¶ 38       As stated, section 8-406.1 of the Utilities Act (220 ILCS 5/8-406.1 (West 2010)) permits a
       public utility to apply for a certificate using an expedited procedure when seeking to construct
       a new high voltage electric service line and related facilities. Under that section, the
       Commission must issue a decision granting or denying a request for a certificate “no later than
       150 days after the application is filed”; however, within 30 days after filing, the Commission
       may extend the deadline by an additional 75 days if it “finds that good cause exists to extend
       the 150-day period.” 220 ILCS 5/8-406.1(g) (West 2010).
¶ 39       ACPO correctly points out that the Commission was critical of ATXI’s request invoking
       the expedited procedure set forth in section 8-406.1, particularly given the magnitude of the
       Project before it. In its August 20, 2013, decision, the Commission included a section entitled
       “Propriety of the Petition,” wherein it questioned ATXI’s decision to utilize the expedited
       process and set forth its concerns regarding the possible emergence of future problems or
       shortcomings with proposed routes, which were not anticipated or identified under the
       expedited process. In short, the Commission was “troubled by the very real possibility that the
       expedited schedule for considering such a massive project may result in less than optimal
       outcomes.” Nevertheless, despite its disapproval, the Commission found it was required “to
       follow the directives set forth by the general Assembly” and stated it would “make every effort
       to weigh the evidence that [was] before [it] and make the best decisions possible in light of the
       record.” It then proceeded to address the substantive issues presented by the parties.
¶ 40       To the extent ACPO argues the Commission should have declined to move forward with
       ATXI’s petition given its concerns, we disagree. The Utilities Act gives a public utility

                                                  - 12 -
       discretion to proceed under its expedited procedure for seeking a certificate and sets forth no
       limit to that discretion based upon the scope of the utility’s proposed project. 220 ILCS
       5/8-406.1(a) (West 2010) (stating “[a] public utility may apply for a certificate of public
       convenience and necessity pursuant to” section 8-406.1). Here, ATXI chose to file its petition
       under section 8-406.1, and the Commission was required to grant or deny the petition within
       the stated time frame. The broad concern expressed by the Commission–regarding the
       potential for less than optimal outcomes from an expedited procedure when a project is
       complex and significant in scope–is a matter for the legislature to address and not a basis upon
       which the Commission could deny ATXI’s petition.
¶ 41        As the Commission argues, its “general misgivings regarding the propriety of expediting
       the proceeding under review are not a basis for challenging its specific findings of fact and
       conclusions of law.” We agree and find that, contrary to ACPO’s contentions, the
       Commission’s general comments in the “Propriety of the Petition” section of its decision do
       not warrant a finding that the evidence presented with respect to the entire Project was
       insufficient or incomplete. The Utilities Act sets forth the criteria which must be satisfied by a
       petitioning utility before a certificate may be granted. 220 ILCS 5/8-406.1(f) (West 2010).
       Clearly, where the evidence is insufficient or the utility fails to meet its burden, its petition
       should be denied. In this case, no party on appeal challenges the Commission’s finding that the
       Project at issue was necessary. Further, the record shows there were specific instances where
       the Commission found the evidence lacking and refused to approve routes and locations for
       particular parts of the Project. Specifically, in its August 20, 2013, decision, the Commission
       declined to approve a route for the transmission line between Pawnee and Pana and between
       Pana and Mt. Zion. It also declined to approve proposed new or expanded substations at six
       locations.
¶ 42        ACPO cites Citizens United for Responsible Energy Development, Inc. (CURED) v.
       Illinois Commerce Comm’n, 285 Ill. App. 3d 82, 673 N.E.2d 1159 (1996), for the proposition
       that the Commission commits error when it grants a petition for a certificate of public
       convenience and necessity based upon a record that is incomplete with respect to the issue of
       least-cost means. In that case, Commission staff inexplicably failed to investigate or consider
       the issue of least-cost means when addressing a petition filed pursuant to section 8-406 of the
       Utilities Act (220 ILCS 5/8-406 (West 1994)). Citizens United, 285 Ill. App. 3d at 92, 673
       N.E.2d at 1166. As a result, the Fifth District found the Commission’s determination that the
       petitioning party’s “proposal constituted the least-cost means of satisfying the service needs of
       *** customers *** lacked sufficient foundation.” Citizens United, 285 Ill. App. 3d at 92, 673
       N.E.2d at 1166. It reversed the Commission’s order and remanded with directions that “a
       complete investigation” into least-cost means be conducted. (Emphasis in original.) Citizens
       United, 285 Ill. App. 3d at 93-94, 673 N.E.2d at 1167.
¶ 43        We do not disagree with the holding in Citizens United but find that case factually
       distinguishable from the circumstances presented by this case. Here, neither the Commission
       nor its staff ignored the issue of least-cost means. Instead, the record reflects issues related to
       least-cost means were investigated, argued, and considered at length. The holding in Citizens
       United does not warrant reversal of the Commission’s decision here.
¶ 44        Finally, as discussed, ACPO argues the expedited procedure set forth in section 8-406.1
       violated property owners’ due process rights as set forth by the state and federal constitutions.


                                                   - 13 -
       Specifically, it contends that, given the expedited schedule, its members were unable to
       meaningfully participate in the underlying proceedings.
¶ 45        Pursuant to the United States and Illinois Constitutions, no person may be deprived of life,
       liberty, or property without due process of law. U.S. Const., amend. XIV; see also Ill. Const.
       1970, art. I, § 2. “ ‘The core of due process is the right to notice and a meaningful opportunity
       to be heard’; no person may be deprived of a protected interest by an administrative
       adjudication of rights unless these safeguards are provided.” World Painting Co. v. Costigan,
       2012 IL App (4th) 110869, ¶ 14, 967 N.E.2d 485 (quoting Lachance v. Erickson, 522 U.S. 262,
       266 (1998)). Further, in the context of an administrative proceeding, “due process is satisfied
       when the party concerned has the ‘opportunity to be heard in an orderly proceeding which is
       adapted to the nature and circumstances of the dispute.’ ” WISAM 1, Inc. v. Illinois Liquor
       Control Comm’n, 2014 IL 116173, ¶ 26, 18 N.E.3d 1 (quoting Obasi v. Department of
       Professional Regulation, 266 Ill. App. 3d 693, 702, 639 N.E.2d 1318, 1325 (1994)). “A fair
       hearing includes the right to be heard, the right to cross-examine adverse witnesses, and
       impartiality in ruling on the evidence.” WISAM 1, 2014 IL 116173, ¶ 26, 18 N.E.3d 1.
¶ 46        “A due process analysis must begin with a determination of whether a protectible interest
       in life, liberty, or property exists because if one is not present, no process is due.” Callahan v.
       Sledge, 2012 IL App (4th) 110819, ¶ 28, 980 N.E.2d 181 (citing Chicago Teachers Union,
       Local No. 1 v. Board of Education of the City of Chicago, 2012 IL 112566, ¶ 12, 963 N.E.2d
918). On review, ACPO generally states its members had property rights at risk in the
       underlying proceedings but fails to set forth any fully developed argument with respect to that
       contention. Conversely, the Commission argues the property rights of ACPO’s members were
       not affected by the proceedings at issue and, thus, there was no process to which they were due
       in the certification proceedings before the Commission. We agree with the Commission and
       find relevant case law supports its position.
¶ 47        The Commission relies on this court’s decision in Illinois Power Co. v. Lynn, 50 Ill. App.
3d 77, 365 N.E.2d 264 (1977). While procedurally, Lynn is not directly on point, we do find it
       instructive. In that case, a utility brought an action to acquire certain tracts of land by eminent
       domain pursuant to authority granted to it by the Commission in a certificate of convenience
       and necessity and an enabling order. Lynn, 50 Ill. App. 3d at 78, 365 N.E.2d at 265. The
       landowners filed a motion to dismiss and traverse, which the trial court denied. Lynn, 50 Ill.
       App. 3d at 78, 365 N.E.2d at 265. On review, this court identified the question before it as
       whether the “Commission’s finding that the needs and plans of the utility constitute a ‘public
       use,’ and that certain properties need be acquired to develop those plans, preempt the courts
       from inquiring into these same subject matters, where the property owners fully participated as
       a ‘party’ before the Commission.” Lynn, 50 Ill. App. 3d at 78, 365 N.E.2d at 265.
¶ 48        Ultimately, we determined courts were not preempted from inquiring into the same subject
       matters as the Commission during certification proceedings and found the trial court erred in
       dismissing the landowners’ motion to dismiss and traverse. Lynn, 50 Ill. App. 3d at 82, 365
N.E.2d at 268. In so holding, we stated as follows:
                 “The hearing [before the Commission] was on the reasonableness of the utility’s plans
                 and could not confer property rights. Appeal of the order of the *** Commission to the
                 courts as provided by statute would only have been a review of the proposed plan for
                 development of the project and the extent of the property to be sought. The appearance
                 of the owners before the *** Commission to give input into the plans, or object thereto,

                                                   - 14 -
               could not bar them from later exercising their rights as owners of property being taken
               for a public use. There is nothing in the *** Utilities Act preempting the rights of the
               property owners in the condemnation proceedings.” (Emphasis in original.) Lynn, 50
Ill. App. 3d at 81-82, 365 N.E.2d at 267.
¶ 49       Additionally, Lynn relied on two supreme court decisions that are relevant to the issue
       presented here. First, in Chicago, Burlington & Quincy R.R. Co. v. Cavanagh, 278 Ill. 609,
       614, 116 N.E. 128, 130 (1917), the Public Utilities Commission determined that the public
       convenience and safety required a relocation of railroad tracks and ordered that the tracks
       follow a certain course. The defendant property owners complained, in part, that they “were
       neither notified to be present at the hearing before the commission nor was any certified copy
       of the order served on them, so that they might appear before the commission and have a
       hearing on evidence as to the reasonableness of the order.” Cavanagh, 278 Ill. at 613, 116 N.E.
       at 130. In rejecting defendants’ argument, the supreme court stated as follows:
               “The order of the commission did not amount to an appropriation of the defendants’
               property or any interest in it, which could only be accomplished by the filing of a
               petition and the ascertainment and payment of compensation for the property, so that
               there was no violation of the due process provision of the constitution. The defendants
               were not deprived of their property, nor of any interest therein, by the mere making of
               the order, which neither gave the petitioner any interest in or right to possession of the
               property.” Cavanagh, 278 Ill. at 617, 116 N.E. at 131.
¶ 50       Second, in Zurn v. City of Chicago, 389 Ill. 114, 115, 59 N.E.2d 18, 19 (1945), a citizen and
       taxpayer brought constitutional challenges to an act known as the Neighborhood
       Redevelopment Corporation Law (Ill. Rev. Stat. 1943, ch. 32, ¶ 550.1 et seq.), the purpose of
       which was to rehabilitate and rebuild urban areas. The act provided for the creation of a
       Redevelopment Commission which had the authority to approve proposed development plans
       by issuing certificates of convenience and necessity. Zurn, 389 Ill. at 119, 59 N.E.2d at 21.
       Relevant to this appeal, one challenge to the act was based on the contention that it did not
       provide property owners with proper notice of applications for a certificate of convenience and
       necessity. Zurn, 389 Ill. at 129, 59 N.E.2d at 25. Rejecting that argument, the supreme court
       stated as follows:
               “It is argued that the failure of the act to provide for actual notice of such hearing to the
               property owners constitutes a denial of due process of law. It should be kept in mind
               that this hearing is merely an application for a certificate of convenience and necessity.
               The act provides only for general notice by publication. It is argued that when the
               commission issues its certificate of convenience and necessity, this authorizes the
               corporation to proceed with the project and to acquire the property located within the
               development area by eminent domain. It is obvious, however, that no property or
               property interests are to be taken or interfered with on this hearing. It is simply one of
               the steps prescribed by the act in the chain of events authorizing the redevelopment
               corporation to proceed with the development and to acquire property by voluntary
               conveyance and by eminent domain for that purpose.
                                                      ***
                    *** No property or property rights of the landowners are taken, nor are such rights
               affected by anything which occurs in the hearing before the commission for a
               certificate of convenience and necessity. Such property owners are not entitled to

                                                    - 15 -
               notice of such hearing before the commission. The failure of the act to provide for such
               notice does not constitute a denial of due process of law.” Zurn, 389 Ill. at 129-32, 59
               N.E.2d at 25-27.
¶ 51       As found in Lynn, Cavanagh, and Zurn, the underlying proceedings before the
       Commission neither conferred property rights on ATXI nor deprived landowners of their
       protected property interests. As a result, ACPO’s members were not entitled to due process
       during those proceedings and cannot assert a due process violation. Nevertheless, we note the
       record belies ACPO’s assertions that its members “effectively” received no notice and no
       meaningful opportunity to participate in the underlying proceedings. In fact, ACPO’s members
       did receive notice of ATXI’s petition for a certificate of public convenience and necessity and
       intervened and fully participated in each step of the proceedings before the Commission. It
       presented evidence, cross-examined witnesses, submitted posthearing briefs, and advocated
       for an alternate route proposal, which it continues to assert is the superior routing option. Thus,
       we find the record shows ACPO did meaningfully participate in the underlying proceedings
       and its contention that its members’ due process rights were violated is without merit.

¶ 52                                        2. Least-Cost Means
¶ 53       ACPO next contends ATXI failed to demonstrate before the Commission that the Hybrid
       Route was the “least-cost means” for the Project. It argues the Commission’s decision to
       approve the Hybrid Route was against the manifest weight of the evidence.
¶ 54       For a public utility to obtain a certificate of public convenience and necessity under the
       Utilities Act, its proposed project must be the “least-cost means” of satisfying its customers’
       service needs. 220 ILCS 5/8-406.1(f)(1) (West 2010). The Utilities Act does not define
       “least-cost” or articulate the manner in which “least-cost means” should be determined by the
       Commission. However, in the context of the proceedings before it, the Commission found that
       “[r]esolving the question of least-cost involve[d] a comprehensive consideration and balancing
       of the overall costs and externalities of each proposed route against the benefits of each
       proposed route.” It determined “costs and externalities include[d] not only the financial tally
       for manpower and equipment, but also the impact on local residents and resources and present
       and future land uses.”
¶ 55       The Commission also noted that in past certification proceedings, it had utilized 12 criteria
       for purposes of evaluating proposed routes, including (1) length of the line, (2) difficulty and
       cost of construction, (3) difficulty and cost of operation and maintenance, (4) environmental
       impacts, (5) impacts on historical resources, (6) social and land use impacts, (7) number of
       affected landowners and other stakeholders, (8) proximity to homes and other structures, (9)
       proximity to existing and planned development, (10) community acceptance, (11) visual
       impact, and (12) presence of existing corridors. It stated its decision would result from
       balancing the 12 criteria and any other relevant factors presented by the parties. Finally, the
       Commission stated no factor for consideration was inherently more important than another
       factor.
¶ 56       On review, ACPO does not challenge the Commission’s method for determining least-cost
       means. Instead, it contends the weight of the evidence favored its proposed Alternative Route 1
       over the Hybrid Route. ACPO points out that its Alternative Route 1 cost $9 million less to
       build and was shorter than the Hybrid Route. Further, it maintains Alternative Route 1 used
       existing rights-of-way for 50% of the route and satisfied all of the intervenors. Finally, ACPO

                                                   - 16 -
       challenges the Commission’s factual findings as being based on speculation and not supported
       by the evidence.
¶ 57       Here, we find the record contains evidence to support the Commission’s factual findings
       and we cannot say that an opposite conclusion from that reached by the Commission is clearly
       evident. In reaching its decision, the Commission first concluded that there did not seem to be
       much difference between the proposed routes with respect to most of the 12 factors. (We note
       that, in its decision, the Commission sometimes referred to 11 criteria it considered rather than
       the 12 criteria for consideration it initially set forth. However, the record reflects this
       discrepancy is the result of the Commission combining factors 7 and 8, as set forth above, into
       a single factor.) Ultimately, however, it chose to approve the Hybrid Route favored by ATXI
       over ACPO’s Alternative Route 1. It found the Hybrid Route was cost-effective and would
       eliminate the concerns of almost all intervening parties.
¶ 58       In finding that the Hybrid Route was the least-cost option, the Commission noted its
       concern that “Alternat[ive] Route 1 would traverse an existing residential area near Interstate
       172, potentially requiring the displacement of at least six assumed residences.” It also
       considered that “Alternat[ive] Route 1 would require approximately 40 additional acres of tree
       removal.” The Commission further addressed ACPO’s characterization of its route as being on
       “a partially acquired unoccupied corridor.” It found no advantage in favor of ACPO’s route on
       that basis, noting that 50% of the corridor had not been acquired and existing easements were
       too narrow to accommodate the transmission line at issue. Finally, the Commission noted
       ATXI’s position that ACPO’s proposed route presented reliability, operational, and
       maintenance concerns because it extensively paralleled an existing transmission line.
¶ 59       On appeal, ACPO claims there is no credible evidence in the record that its proposed route
       would displace six residences. Before the Commission, ATXI witness Donell Murphy, who
       assessed the environmental impacts of the Project, testified the Hybrid Route would be located
       in close proximity to fewer existing residences than ACPO’s Alternative Route 1. She asserted
       Alternative Route 1 had six residences within 75 feet of its centerline, which would require
       displacement of those residences. As ACPO points out on appeal, Murphy acknowledged on
       cross-examination that she could not attest to the accuracy of maps which purported to show
       the location of proposed and existing transmission lines, nor could she verify that buildings
       which appeared to be residences were actually occupied. However, on cross-examination,
       Murphy also testified as follows:
                “[W]ith reference to ACPO Route 1 which I believe [ACPO] stated *** would
                potentially make use of the partially acquired unoccupied corridor and recognizing
                where that corridor falls, it does traverse existing residences. [The route] goes right
                over existing residences.”
       While Murphy could not identify the precise location of the proposed transmission line on
       maps submitted to the Commission, it appears undisputed that ACPO’s recommended route
       traversed a residential area and impacted more residences than the Hybrid Route. Given this
       evidence, we cannot say the Commission’s finding regarding the “possible displacement” of
       residences was against the manifest weight of the evidence.
¶ 60       ACPO also argues the record contains “no evidence of the trees” the Commission found
       would have to be removed if ACPO’s Alternative Route 1 had been selected. It complains that
       no evidence was introduced regarding the types of trees to be removed or that the removal of
       40 acres of trees had any negative cost or environmental impact. Despite ACPO’s contention

                                                  - 17 -
       of “no evidence,” the record contains support for the Commission’s finding. In particular, it
       shows Murphy–who the record reflects had “expertise *** in environmental impact
       assessments”–testified that one reason the Alternative Route 1 did not present “a viable
       alternative for th[e] project” was that it would “require more than 40 additional acres of tree
       removal.” ACPO points to no evidence refuting Murphy’s testimony and we find it sufficient
       to support both the Commission’s factual finding and its determination that such evidence
       weighed against ACPO’s proposed route. An opposite conclusion from that of the Commission
       is not clearly evident.
¶ 61       ACPO further challenges the Commission’s finding that Alternative Route 1’s asserted
       status as a “partially acquired corridor” provided no meaningful advantage over the Hybrid
       Route. As stated, Alternative Route 1 paralleled an existing transmission line. Before the
       Commission, ACPO maintained that some of the land needed to construct the new
       transmission line along ACPO’s proposed route had already been acquired by ATXI through
       easements. It reasoned that constructing the new transmission line along a route where some of
       the land had been acquired (Alternative Route 1) would cost less and be less burdensome to
       property owners than constructing the transmission line along a route where none of the land
       had yet been acquired (Hybrid Route). The Commission rejected ACPO’s argument, stating as
       follows:
               “While ACPO characterizes the western part of its Alternat[ive] Route 1 as a ‘partially
               acquired unoccupied corridor,’ the Commission notes that ATXI contends that
               approximately 50% of that corridor has not been acquired and any existing easements
               are too narrow to accommodate an additional 345 kV transmission line. Therefore, it
               does not appear to the Commission that this corridor will offer any meaningful routing
               advantage over the Hybrid Route.”
¶ 62       Again, the Commission’s findings are supported by the evidence. Murphy testified that
       less than 50% of the corridor along Alternative Route 1 had been obtained by easements.
       Additionally, she stated that ATXI’s proposed transmission line required a right-of-way of 150
       feet and none of the easements that had been obtained were of that width. Although not
       referenced by any party on appeal, ATXI witness Jeffrey Hackman, the Director of
       Transmission Operations for Ameren Services Company, testified that, while overlapping
       rights-of-way slightly reduced the amount of right-of-way that ATXI would need to purchase
       for the Project, there were “not any existing rights-of-way with extra width for consideration
       for th[e] Project.” Thus, the evidence indicates that, even if Alternative Route 1 was the
       approved route for the segment of the Project at issue, ATXI would still need to acquire
       significant amounts of land to construct its transmission line. We cannot say the Commission’s
       finding that Alternative Route 1 offered no “meaningful routing advantage” over the Hybrid
       Route was against the manifest weight of the evidence.
¶ 63       Finally, ACPO argues the Commission’s finding that the use of parallel transmission lines
       could present reliability concerns was against the manifest weight of the evidence. ACPO
       points to testimony from ATXI witness Murphy that, when determining the route for a
       transmission line, it was advantageous to utilize opportunities where there were existing linear
       features, such as exiting transmission lines, property lines, and field lines. ACPO also notes a
       Commission staff electrical engineer, Greg Rockrohr, testified that he had no reliability
       concerns regarding two parallel transmission lines where they were located on nonoverlapping
       rights-of-way.

                                                  - 18 -
¶ 64        Although ACPO cites evidence to support its position, the record also contains evidence
       regarding the reliability concerns with parallel transmission lines noted by the Commission. In
       particular, Hackman testified that with either overlapping or adjoining rights-of-way for
       transmission lines, “the proximity of the circuits’ structures to each other and the likelihood of
       local weather and wind-blown debris and other objects is *** a concern.” He denied that
       paralleling transmission lines reduced the costs associated with ongoing maintenance and
       repair, noting both lines might “have to be taken out of service in order to do maintenance.”
       Further, Hackman testified as follows:
                “[I]t is undesirable to construct parallel transmission lines because, unless there is
                sufficient separation between the lines, during construction of the second line, the first
                line must be taken out of service. Paralleling is undesirable from an operations
                perspective for the similar reason that, while maintenance is being performed on one
                line, the other may need to be taken out of service so that large equipment can access
                the area. Having two lines down at any given point risks the reliability of the
                transmission system at large. Moreover, from a reliability perspective, common or
                adjoining rights-of-way are susceptible to common-mode failures. In other words, it
                increases the probability that, if one line fails, it will cause the adjacent line to fail.
                Likewise, weather events, either directly or from debris, can cause both lines to fail.
                For these reasons paralleling existing transmission lines is generally not preferred.”
¶ 65        Finally, Hackman acknowledged that ATXI proposed parallel transmission lines for the
       Project in “limited circumstances.” However, he testified paralleling was not always the best
       option and “the fact that ATXI has proposed paralleling in appropriate circumstances d[id] not
       mean than [sic] every paralleling opportunity should be used.” Hackman asserted that whether
       to place a proposed transmission line next to an existing one should be based on several
       factors, including reliability, cost of construction, cost of reinforcements required, impact on
       the environment, and improvement to system performance. He opined that “[s]ince the Project
       provide[d] local area reliability benefits,” paralleling on the Project “should only be used in
       very limited circumstances in order to mitigate risks of common-mode failures that could lead
       to outages for customers.” The record further reflects Murphy agreed with Hackman’s
       testimony, agreeing that parallel transmission lines were not the best option when other options
       were available.
¶ 66        Here, the record contains evidence to support the Commission’s finding with respect to
       parallel line reliability. While the record may be said to contain conflicting evidence on this
       point, it was the Commission’s function to weigh the evidence and reach a determination. An
       opposite conclusion from that of the Commission is not clearly evident.
¶ 67        As a final matter, ACPO contends the Commission failed to consider the negative impact
       of the proposed transmission line on ACPO’s members. Initially, we note “[t]he Commission
       need not make a finding on each evidentiary fact or claim.” Central Illinois Public Service, 268
Ill. App. 3d at 480, 644 N.E.2d at 824. Further, although the record contained evidence to
       support ACPO’s proposed route, simply showing that evidence in the record could support a
       different conclusion from that reached by the Commission is not a sufficient basis upon which
       to overturn the Commission’s decision. The Commission is entitled to great deference with
       respect to its factual findings and it is not the function of this court on review to reweigh the
       evidence. With respect to the Quincy-Meredosia segment of the Project challenged by ACPO
       on appeal, the record contains sufficient evidence to support the Commission’s decision and it

                                                    - 19 -
       was not against the manifest weight of the evidence.

¶ 68                                 C. ECCDP–Appeal No. 4-13-0917
¶ 69       On appeal, ECCDP argues its members’ due process rights were violated because they
       failed to receive notice from the Commission that Stop Coalition, an intervening party in the
       underlying proceedings, proposed an alternate route for the transmission line which would
       directly affect the property rights of ECCDP’s members. ECCDP also contends that the lack of
       a clear notice requirement in section 8-406.1 of the Utilities Act renders the statute
       unconstitutional.

¶ 70                                         1. Procedural Issues
¶ 71        Initially, we address two procedural issues presented by ECCDP’s appeal. First, the record
       fails to reflect that the denial of ECCDP’s request to intervene is properly before this court on
       review.
¶ 72        On October 2, 2013, the Commission’s ALJs denied ECCDP’s petition to intervene. See
       83 Ill. Adm. Code 200.200(c), amended at 24 Ill. Reg. 16019 (eff. Oct. 15, 2000) (“Petitions to
       intervene shall be granted or denied by the Hearing Examiner ***.”). The Commission’s rules
       contain procedures for seeking review of an ALJ’s ruling, which include the filing of a petition
       for interlocutory review with the Commission within 21 days. 83 Ill. Adm. Code 200.520(a),
       amended at 35 Ill. Reg. 6327 (eff. Apr. 1, 2011); see also 83 Ill. Adm. Code 200.200(c),
       amended at 24 Ill. Reg. 16019 (eff. Oct. 15, 2000) (providing that an ALJ’s decision regarding
       intervention is subject to the review procedures set forth in section 200.520 of the Illinois
       Administrative Code). When reviewing an ALJ’s decision, “the Commission may affirm or
       reverse the ruling in whole or in part, and may take any other just and reasonable action with
       respect to the ruling, such as declining to act on an interlocutory basis.” 83 Ill. Adm. Code
       200.520(b), amended at 35 Ill. Reg. 6327 (eff. Apr. 1, 2011). When the Commission’s action
       on an ALJ’s ruling involves the denial of a petition to intervene, the aggrieved party may then
       file a petition to rehear or reconsider the Commission’s action. 83 Ill. Adm. Code 200.520(b),
       amended at 35 Ill. Reg. 6327 (eff. Apr. 1, 2011).
¶ 73        Additionally, pursuant to the Utilities Act, “[n]o appeal shall be allowed from any rule,
       regulation, order or decision of the Commission unless and until an application for a rehearing
       thereof shall first have been filed with and finally disposed of by the Commission.” 220 ILCS
       5/10-113(a) (West 2010). Finally, an appealing party is not permitted to “urge or rely upon any
       grounds not set forth in such application for a rehearing before the Commission.” 220 ILCS
       5/10-113(a) (West 2010).
¶ 74        Here, the procedures set forth in the Commission’s rules and the Utilities Act for seeking
       review of Commission and ALJ decisions were not followed by ECCDP. The record fails to
       reflect ECCDP ever sought review of the ALJs’ decision to deny it leave to intervene or that
       the Commission ever addressed and resolved that particular issue. Further, in its notice of
       appeal, seeking administrative review with this court, ECCDP failed to challenge any order
       related to the denial of its request for intervention. Instead, it identifies the Commission’s
       August 20, 2013, order, and the Commission’s denial of its motion to strike and for rehearing
       as the orders from which its appeal was taken. Thus, the denial of ECCDP’s petition to
       intervene is not properly before this court on administrative review.


                                                  - 20 -
¶ 75        Second, the record shows that, while its request to intervene was pending, ECCDP filed a
       motion to strike and application for rehearing (September 19, 2013) and, later, a motion to
       supplement its motion to strike and application for rehearing (October 1, 2013). However, only
       a party to the underlying proceedings was entitled to apply for a rehearing. See 220 ILCS
       5/10-113(a) (West 2010) (“Within 30 days after the service of any rule or regulation, order or
       decision of the Commission any party to the action or proceeding may apply for a rehearing in
       respect to any matter determined in said action or proceeding and specified in the application
       for rehearing.” (Emphasis added.)). At the time ECCDP filed its motion to strike and
       application for rehearing (as well as its motion to supplement that filing), it was not a party to
       the proceedings before the Commission as its petition to intervene was pending and had not
       been granted. In fact, the ALJs ultimately denied ECCDP’s petition to intervene and it never
       became an actual party to the underlying proceedings. As a result, we question whether
       ECCDP’s motion to strike and application for rehearing were ever properly before the
       Commission.
¶ 76        Nevertheless, we note the Commission’s rules provide that “[w]hile a petition for leave to
       intervene is pending, the [ALJ], in his or her discretion, may permit the petitioner to participate
       in the proceeding.” 83 Ill. Adm. Code 200.200(b), amended at 24 Ill. Reg. 16019 (eff. Oct. 15,
       2000). Although our review of the record fails to reflect the ALJs ever expressly permitted
       ECCDP to participate in the underlying proceedings, they did consider the filings ECCDP
       submitted while its petition for leave to intervene was pending. Specifically, the record shows
       the ALJs submitted a memorandum to the Commission and recommended denial of ECCDP’s
       September 19, 2013, filing, i.e., its motion to strike and application for rehearing. On October
       3, 2013, the Commission took the recommended action. Given this consideration of ECCDP’s
       filings by the ALJs and Commission, we find it appropriate to address the merits of its appeal.

¶ 77                                      2. Due Process Claims
¶ 78       As stated, ECCDP challenges the Commission’s decision on the basis that its members’
       due process rights were violated because of insufficient notice of the underlying proceedings.
       Specifically, ECCDP complains that its members did not receive notice of an alternate route
       proposed by an intervening party, which would directly affect land owned by ECCDP’s
       members.
¶ 79       On review, it appears undisputed that ATXI complied with the notice requirements of
       section 8-406.1, which provide for notice by publication of both the public meetings required
       under the expedited process and the public utility’s application for a certificate. 220 ILCS
       5/8-406.1(a)(3), (d) (West 2010). Further, the parties agree that, although not mandated by the
       Utilities Act, the ALJs required all intervening parties to identify landowners affected by
       proposed alternate routes for the purpose of giving those landowners notice of the proceedings.
       ECCDP acknowledges that Stop Coalition complied with the ALJs’ requirements; however,
       they deny that the Commission actually followed through with the process set forth by the
       ALJs by sending them notice of the proposed alternate route.
¶ 80       Although there is much conflict between the parties on appeal regarding whether notice
       was actually mailed to ECCDP’s members by the Commission, we find it unnecessary to
       address this specific argument. As already discussed in relation to ACPO’s appeal, relevant
       case authority–Lynn, Cavanagh, and Zurn–demonstrates that the underlying proceedings
       before the Commission neither conferred property rights on ATXI nor deprived landowners of

                                                   - 21 -
       their protected property interests. In their reply brief, ECCDP asks this court to “recognize that
       a proceeding under [s]ection 8-406.1 does implicate landowners’ property rights in a
       significant way.” However, they provide no authority upon which we may reject either this
       court’s previous decision in Lynn or the supreme court’s decisions in Cavanagh and Zurn. The
       due process rights of ECCDP’s members were not violated.

¶ 81                           D. MSSCLPG–Appeal No. 4-14-0218
¶ 82       On appeal, MSSCLPG argues the Commission erred in approving the Stipulated Route
       (also referred to as the Rebuttal Recommended Route) supported by ATXI for the
       Meredosia-Pawnee segment of the Project. It contends the 12 criteria used by the Commission
       to evaluate least-cost means clearly favored the MSCLTF Route, which MSSCLPG
       recommended, and the Commission’s selection of the Stipulated Route over the MSCLTF
       Route was against the manifest weight of the evidence.

¶ 83                           1. Preservation of Issue for Appellate Review
¶ 84       On appeal, ATXI contends MSSCLPG failed to preserve the issue it raises for appeal
       because it did not raise this specific contention in its application for rehearing.
¶ 85       As stated, the Utilities Act requires a party to file a petition for rehearing prior to seeking
       appellate review of the Commission’s decision. 220 ILCS 5/10-113(a) (West 2010). An order
       of the Commission is final and appealable after one rehearing petition filed by a party has been
       decided. Harrisonville Telephone Co. v. Illinois Commerce Comm’n, 212 Ill. 2d 237, 246-47,
       817 N.E.2d 479, 485 (2004). However, on review, a party may not “urge or rely upon any
       grounds not set forth in [an] application for a rehearing before the Commission.” 220 ILCS
       5/10-113(a) (West 2010).
¶ 86       Here, MSSCLPG filed an application for rehearing following the Commission’s August
       20, 2013, order. The Commission granted its request, considered additional evidence, and
       issued a new order. As ATXI claims, MSSCLPG’s application for rehearing primarily alleged
       it had insufficient time to present its claims and the record contained insufficient evidence to
       reach a route determination with respect to the Meredosia-Pawnee segment of the Project.
       However, MSSCLPG also asserted the Commission’s decision was “contrary to the provisions
       of [section] 8-406.1” and that the Commission authorized “construction of a route that [was]
       not the ‘least-cost means.’ ” We find this contention sufficiently similar to the arguments
       raised by MSSCLPG on review and choose to address the merits of its appeal.

¶ 87                                     2. Weight of the Evidence
¶ 88       As discussed, MSSCLPG argues the manifest weight of the evidence favors the route it
       desires over the route ultimately selected by the Commission. Although we recognize the
       record contained evidence supporting the route MSSCLPG recommends, we cannot say the
       Commission erred in selecting a different route. In particular, the record reflects the
       Commission relied on appropriate considerations and its factual findings were supported by
       the evidence.
¶ 89       Before the Commission can grant a certificate of public convenience and necessity
       pursuant to section 8-406.1, certain criteria must be satisfied. In particular, the Commission
       must find “[t]hat the Project is necessary to provide adequate, reliable, and efficient service to


                                                   - 22 -
       the public utility’s customers and is the least-cost means of satisfying the service needs of the
       public utility’s customers.” (Emphasis added.) 220 ILCS 5/8-406.1(f)(1) (West 2010).
¶ 90       In its second order on rehearing, the Commission chose the Stipulated Route, stating as
       follows:
                    “As the criteria are weighed, it is clear to the Commission that the deciding factor
               for this segment is balancing the cost of each route against potential operational
               reliability. The Commission is presented with one route [(the MSCLTF Route)] which
               is clearly shorter, cheaper, and involves fewer landowners, but possibly presents
               operational issues should a massive storm hit the area where the parallel lines would
               exist. The Commission also has a choice of a longer, more expensive route [(the
               Stipulated Route)], which involves more landowners, but avoids the chance of a large
               storm taking out two nearby transmission lines. In the Commission’s view, providing
               utility service at least cost is important. Even more important is providing safe and
               reliable service to utility customers. While the Commission does not make this choice
               lightly, it appears that the more reasonable choice, and the one supported by the law
               and the evidence, is to approve the Stipulated Route supported by ATXI. The
               Commission finds the testimony of ATXI witness Hackman to be particularly
               convincing regarding potential operational difficulties associated with the MSCLTF
               Route. The Commission finds that avoiding the extensive paralleling associated with
               the MSCLTF Route is in the best interests of customers and worth the incremental
               costs associated with the Stipulated Route.”
¶ 91       The Commission’s comments show it followed the requirements set forth in section
       8-406.1 and considered and balanced reliability concerns posed by the recommended routes, as
       well as issues related to least-cost means. Further, we note that issues related to least cost do
       not necessarily exclude reliability considerations. Hackman testified that one factor which
       should be considered when determining “least cost” is the “cost to customers of reliability
       differences that are offered by route selection.” Common sense suggests less reliable
       transmission lines will likely involve increased costs associated with maintenance and repair.
       The Commission’s considerations in this instance were appropriate.
¶ 92       Additionally, in reaching its decision, the Commission relied on Hackman’s testimony,
       which supports its reliability concerns. On rehearing, Hackman testified regarding ATXI’s
       reasons for not supporting the MSCLTF Route, which paralleled an existing transmission line.
       In part, he testified as follows:
               “It is important to appreciate that when ATXI constructs parallel transmission lines, it
               gives up reliability, operations, and maintenance benefits, *** and it takes on reliability
               risks. Putting transmission lines in close proximity is like putting all of your eggs in one
               basket. It is easier for both lines to go out, or to be taken out, when they are close
               together. And even in the most compelling case, paralleling routes now may result in
               the need for an additional circuit in the future that would not otherwise be needed.
               Therefore, reliability, operations, maintenance, and even security considerations weigh
               against paralleling transmission lines when possible. And it is possible to avoid
               paralleling lines for the Meredosia-Pawnee portion of the Project.”
¶ 93       On review, MSSCLPG complains that the Commission relied on Hackman’s testimony
       while disregarding conflicting evidence. We disagree that the Commission disregarded any
       evidence. To the contrary, the record indicates the Commission carefully weighed and

                                                    - 23 -
        considered the evidence presented. Although the record contains evidence that conflicted with
        Hackman’s testimony, it was the Commission’s responsibility to weigh the evidence and
        determine witness credibility. In this instance, the Commission found “Hackman to be
        particularly convincing” and the record reflects no error in that determination.
¶ 94        Here, the Commission’s decision as to the Meredosia-Pawnee segment of the Project was
        supported by the record. An opposite conclusion from that of the Commission is not clearly
        evident and its decision was not against the manifest weight of the evidence.

¶ 95                                  E. MCPO–Appeal No. 4-14-0249
¶ 96        On appeal, MCPO argues the Commission erred in choosing the location of the Mt. Zion
        substation. Specifically, it contends the Commission neglected to consider the issue of
        least-cost means when choosing Option #2 over Option #1.
¶ 97        First, to the extent MCPO claims that the Commission generally failed to consider the issue
        of least-cost means, we disagree. Here, the record reflects the issue of least-cost means was
        investigated and considered at length in the underlying proceedings. Although the
        Commission may not have expressly set forth findings with respect to whether Option #2 was
        the “least-cost means” when compared with Option #1, the lack of express findings does not
        mean the Commission failed to consider appropriate factors. Central Illinois Public Service,
268 Ill. App. 3d at 480, 644 N.E.2d at 824 (“The Commission need not make a finding on each
        evidentiary fact or claim.”). Further, the record indicates the main source of contention
        between the parties on rehearing was whether Option #2 or Option #3 was the more
        appropriate location. Thus, it stands to reason that the Commission would primarily address
        those options in its decision.
¶ 98        MCPO cites Citizens United, arguing the Commission commits error when it fails to
        consider the issue of least cost. Although we do not disagree with this general proposition, as
        discussed earlier in connection with ACPO’s appeal, Citizens United is factually
        distinguishable from the present case. Specifically, in Citizens United, 285 Ill. App. 3d at 92,
        673 N.E.2d at 1166, Commission staff inexplicably failed to investigate or consider the issue
        of least-cost means. The same cannot be said of Commission staff in the case at bar. As a
        result, Citizens United does not warrant reversal of the Commission’s decision.
¶ 99        Second, we find MCPO has forfeited any specific challenge to the Commission’s finding
        that Option #2 was the appropriate location for the Mt. Zion substation. Pursuant to Illinois
        Supreme Court rules, an appellant’s brief must contain a statement of facts with “facts
        necessary to an understanding of the case, stated accurately and fairly without argument or
        comment, and with appropriate reference to the pages of the record on appeal.” Ill. S. Ct. R.
        341(h)(6) (eff. Feb. 6, 2013). It must also contain an argument section with “the contentions of
        the appellant and the reasons therefor, with citation of the authorities and the pages of the
        record relied on.” Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013). The failure to comply with
        relevant supreme court rules results in forfeiture of an argument on appeal. People v. Snow,
        2012 IL App (4th) 110415, ¶ 11, 964 N.E.2d 1139.
¶ 100       Here, MCPO argues Option #1 was preferable to Option #2 and the Commission’s
        selection of Option #2 is not supported by the record. However, it provides no citations to
        evidence in the record that would support its claims. MCPO’s statement of facts contains only
        two citations to the record–one to the Commission’s decision on rehearing and a second to a
        map submitted in the underlying proceedings–and the argument section of its brief contains no

                                                   - 24 -
        citation to the record at all. Given that this was a complex case that involved multiple parties
        and a record consisting of thousands of pages, MCPO’s failure to properly cite to the record to
        support its claims leaves us unable to properly address their merits. On appeal, MCPO has
        forfeited the argument that the record failed to support the Commission’s decision to choose
        Option #2 as the location for the Mt. Zion substation.

¶ 101                                      III. CONCLUSION
¶ 102      For the reasons stated, we affirm the Commission’s judgment.

¶ 103      Affirmed.




                                                   - 25 -